Citation Nr: 1045611	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  05-34 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a disability manifested by 
chest pain.  


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The Veteran (appellant) served on active duty from October 1981 
to October 1984 and from February 1986 to February 1990.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a -- rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In March 2008 and again in July 2010, the Board remanded this 
claim for additional development.  The Board is satisfied that 
there was substantial compliance with its remand directives.  See 
Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. 
App. 141, 146-47 (1999).  The case has been returned and is ready 
for further review.  


FINDING OF FACT

The Veteran does not have a current chronic disability manifested 
by chest pain.


CONCLUSION OF LAW

The criteria for service connection for a disability manifested 
by chest pain have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1).

The Veteran was timely informed in a letters dated October 2003, 
of the evidence required to substantiate a claim for service 
connection.  A second letter was sent in March 2004 The Veteran 
was informed of how VA determines a disability rating and an 
effective date in letters dated May and December 2008 and 
November 2009.

The Veteran was informed in all notice letters of VA's duty to 
assist him develop his claims by making reasonable attempts to 
obtain federal, state or private records relevant to his claims, 
and by providing a medical examination or opinion.  For the 
reasons stated above, the Board finds that VBA satisfied its duty 
to notify.  

The Board also notes that VA has obtained the Veteran's service 
treatment records, service personnel records and VA treatment 
records.  The Veteran has been examined in conjunction with this 
claim.  See 38 C.F.R. § 3.159(c)(4) (2010).  To that end, when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that 
the VA examinations obtained in this case are more than adequate.  
The examinations provided adequate basis for deciding this claim.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  The 
Board finds that VA has satisfied its duty to assist the Veteran.  
The Board additionally observes that all appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  

Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service, and for 
some disorders, may be presumed if manifested to a compensable 
degree within the first post service year.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a), 3.307, 3.309.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and an 
injury or disease incurred in service.  Watson v.  Brown, 4 Vet. 
App. 309, 314 (1993).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record. 38 U.S.C.A. § 7104(a).  
When there is an approximate balance of evidence regarding the 
merits of an issue material to the determination of the matter, 
the benefit of the doubt in resolving each such issue shall be 
given to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated 
that "a [V]eteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.   

A threshold requirement for the grant of service connection for 
any disability is that the disability claimed must be shown to be 
present.  38 U.S.C.A. § 1110.  Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  See 38 
U.S.C. § 1110.  In the absence of proof of a present disability 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

Lay testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient support for 
a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 
469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 
(1995) (lay person competent to testify to pain and visible 
flatness of his feet); Espiritu v. Derwinski, 2 Vet. App. at 494- 
95 (lay person may provide eyewitness account of medical 
symptoms).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations going to 
the probative value of the evidence.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997).  

The Veteran asserts that he is experiencing chest pain related to 
his military service.  His service treatment records show that in 
August 1982 he complained of shortness of breath and tightness of 
the chest.  X-rays showed no acute cardiopulmonary disease.  In 
January 1984, he reported having pain in the thorax and 
difficulty breathing.  Upper respiratory infection was diagnosed.  
He was also treated for tightness of the chest (date unreadable) 
and a chest X-ray was normal.  Upper respiratory infection was 
diagnosed.  

VA treatment records from 2001 to 2004 have been reviewed and 
show no complaint, diagnosis or treatment for chest pain or any 
chest disorder.  In January 2001, it was noted that he had no 
cardiovascular difficulty.  Subsequent VA records, including 
medical examinations show no abnormal findings regarding the 
chest or any cardiovascular disorder. 

The Veteran was examined by VA in August 2010.  The claims file 
was reviewed.  The Veteran reported that while running in the 
military he would feel chest pain and fullness of the chest.  
Examination showed the heart had normal S-1 and S-2 readings and 
a regular rate.  The examiner noted that a July 2003 EKG was 
normal.  The examiner stated that the Veteran claims to have had 
abnormal heart rhythm and that on review of the claims file, he 
could not find records of this.  He stated that he could not 
verify that the Veteran has any cardiac conditions and the July 
2003 EKG was normal.  He reported that it is unclear why the 
Veteran has chest pain.  

Based on the foregoing facts, the Board finds that service 
connection for chest pain is not warranted.  While the evidence 
reflects complaints of chest pain in service, no confirmed 
diagnosis of any heart disorder is indicated.  Subsequent 
records, reflect normal chest findings, and do not indicate any 
diagnosed chest disorder.  Although the Board sympathizes with 
the Veteran's complaints of chest pain, it notes that pain alone, 
without a diagnosed or identifiable underlying condition, does 
not constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  In 
the absence of competent proof of a present disability, there can 
be no valid claim, and the appeal must be denied.  Brammer, 
supra.

To be present as a current disability, the claimed condition must 
be shown at some point during the claims period.  See, e.g., 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 U.S.C. § 1110 
requires current symptomatology at the time the claim is filed in 
order for a Veteran to be entitled to compensation); Chelte v. 
Brown, 10 Vet. App. 268 (1997) (observing that a "current 
disability" means a disability shown by competent medical 
evidence to exist at the time of the award of service 
connection). In this case, there is no competent medical evidence 
establishing the presence of a current disability.  

The Board has considered the statements of the Veteran, but notes 
that he is not competent to provide medical opinions.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. 
App. 109, 112 (1999).  The Veteran is competent to report 
symptoms; however, he is not competent to diagnose a disorder, 
which is required here.  

The evidence is therefore against a finding of any current 
disability due to service.  Absent proof of the existence of the 
disability being claimed, there can be no valid claim.  See 
Gilpin, supra; Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  Accordingly, the claim and it 
is denied.


ORDER

Service connection for a disability manifested by chest pain is 
denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


